UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6226



MICHAEL RAY WILLIAMS,

                                              Plaintiff - Appellant,

          versus


CURTIS JONES,

                                              Defendant - Appellee,

          and


MARTIN MCDADE,

                                                          Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh.    Terrence W. Boyle, Chief
District Judge. (CA-98-294-5-BO)


Submitted:   July 22, 1999                 Decided:    July 28, 1999


Before ERVIN, HAMILTON, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Ray Williams, Appellant Pro Se. Jane Ray Garvey, OFFICE OF
THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina,
for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Michael Ray Williams appeals the district court’s order deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.

We have reviewed the record and the district’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court. See Williams v. Jones, No. CA-98-294-5-BO (E.D.N.C.

Jan. 19, 1999).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                   2